Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 7, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a machine operator at a bakery. She was discharged due to her excessive absences from work which continued even after she received a final warning that additional absences would result in the termination of her employment. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving benefits because she lost her employment due to misconduct. We affirm. Excessive absences following written warnings have been found to constitute disqualifying misconduct (see, Matter of Scott [Hudacs], 205 AD2d 811; Matter of Gonzales [Phipps Houses Servs.—Hudacs], 202 AD2d 812). Claimant’s assertion that she notified the employer regarding her final absences and that they were occasioned by a medical disability raised credibility issues that were within the province of the Board to resolve (see, Matter of Franco [Hudacs], 207 AD2d 577). Substantial evidence supports the Board’s decision which is, accordingly, affirmed.
Mikoll, J. P., Mercure, Casey, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.